Citation Nr: 0718378	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  00-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
to include as secondary to the veteran's service-connected 
panic disorder or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel 




INTRODUCTION

The veteran had active service from October 1980 until March 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In April 2001 and July 2003, the Board remanded the matter 
for additional development.  The appeal returned to the Board 
in May 2004, at which time the claim was denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2006 Court 
Memorandum Decision, the Court vacated the May 2004 Board 
decision and remanded the matter back to the Board for 
additional development.

In compliance with the October 2006 Court Memorandum 
Decision, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The veteran is claiming entitlement to service connection for 
mitral valve prolapse.  Specifically, he asserts that such 
condition is secondary to his service-connected hypertension.  
The competent evidence also indicates an interrelationship 
between mitral valve prolapse and panic disorder, for which 
service connection is in effect.

In the present case, additional development is required.  In 
this regard, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further regarding the duty to assist, the Board notes that 
the veteran has not been afforded a definitive VA examination 
with respect to his claim.  In this regard, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the claims file contains various 
doctors' statements suggesting that the diagnosed mitral 
valve prolapse may be aggravated by a service-connected 
disability.  For example, a February 2000 letter written by 
Gerard E. Boutin, Ph.D., notes that the veteran's service-
connected panic disorder involves physical symptoms such as 
palpitations and chest pain.  Moreover, an August 2001 VA 
clinical record contained an opinion that hypertension as 
likely as not could precipitate mitral valve prolapse 
deterioration, but the physician acknowledged that she was 
unaware of any medical studies proving that fact.  A June 
2001 letter written by John G. Finn, M.D., also found it as 
likely as not that hypertension could have an aggravating 
influence on the severity of the veteran's mitral valve 
prolapse.  By way of explanation, it was noted that when the 
veteran's blood pressure was higher, he may well have more 
mitral valve regurgitation.  However, the doctor immediately 
noted that he was not aware of any evidence to indicate that 
hypertension would cause deterioration of mitral valve 
function in a mitral valve prolapse patient.  A September 
2001 VA medical report contained an essentially identical 
opinion, again noting the absence of any known studies 
showing hypertension to promote mitral valve prolapse 
deterioration.  
 
Upon VA examination in March 2002, it was noted that there 
was no documented evidence that hypertension could cause 
mitral valve prolapse.  The question of aggravation was not 
addressed.  In a subsequent December 2003 VA examination, the 
VA examiner stated that he was unaware of documented evidence 
that panic disorder caused or aggravated mitral valve 
prolapse.  It was concluded that a causal relationship could 
not be found without resorting to speculation.  However, in a 
December 2003 VA psychiatric examination, it was noted that 
"mitral valve prolapse has been associated with a panic 
disorder."

Based on the foregoing, it is determined that the competent 
evidence shows a current diagnosis of mitral valve prolapse 
and that the incurrence or aggravation of that condition may 
be related to a service-connected disability.  However, the 
medical evidence of record is insufficient to make a decision 
on the claim. Therefore, under McLendon, the Board is 
obligated to obtain another examination.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiologic examination to determine the 
nature and etiology of any cardiac 
disability.  All diagnoses should be 
indicated.  If mitral valve prolapse or 
any other cardiac disability is noted, 
then the examiner should review the 
veteran's service medical records and 
post-service treatment reports, including 
electrocardiographs in service and also 
one dated in December 1984, and state 
whether it is at least as likely as not 
that mitral valve prolapse or other 
cardiac disability was initially 
manifested during service or if not 
during service was it manifested at the 
time of the electrocardiograph done in 
December 1984.  Additionally, offer an 
opinion as to whether it is at least as 
likely as not that the currently 
diagnosed mitral valve prolapse or other 
cardiac disability was permanently 
worsened beyond the natural progression 
of the disease as a result of either the 
veteran's service-connected hypertension 
or his service-connected panic disorder.  
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination and the examiner should 
expressly note that such review has 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




